Citation Nr: 1635953	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  13-23 089	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disorder, claimed as due to herbicide exposure and/or secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967 and from January 1991 to September 1991, to include service in the Republic of Vietnam.
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in September 2015 for further development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is necessary to resolve the claim on appeal.

In the September 2015 Remand, the Board determined that the Veteran was presumed to have been exposed to a herbicide agent based on his confirmed service in Vietnam.  The  Board remanded the Veteran's claim for a heart disorder to obtain a VA examination from a Board certified cardiologist to determine whether the Veteran's diagnosed congestive heart failure is due to ischemic heart disease, a presumptive disorder under 38 C.F.R. §§ 3.307  and 3.309. 

The Veteran underwent a VA examination in November 2015.  The VA examiner concluded that there was no evidence to suggest significant ischemic coronary artery disease.  The VA examiner provided a diagnosis of Grade I diastolic dysfunction. 

Given that the November 2015 VA examiner did not clarify whether the she was a Board certified cardiologist, as requested by the Board, the VA examiner (cardiologist) provided an addendum opinion in March 2016.  The VA examiner provided that there was no evidence that the Veteran has ischemic cardiomyopathy, but that his diastolic dysfunction could be from an underlying coronary artery disease.   The VA examiner further indicated that the Veteran would be scheduled for myocardial perfusion imaging with exercise of pharmacological stress to conclusively determine whether the Veteran has a coronary artery disease.  

In March 2016, the Veteran underwent an additional VA examination by a different cardiologist who addressed the discrepancies in the medical record with regard to the Veteran's heart condition.  The March 2016 VA examiner concluded that the medical evidence does not confirm a diagnosis of a chronic heart condition.  The VA examiner explained that the VA treatment record reveals a single instance of "mild congestive heart failure" documented in an inpatient Cardiology consult dated September 8, 2008, in the setting of "new onset atrial fibrillation flutter with rapid ventricular response."   The VA examiner pointed out that there is no documentation to support chronic or recurrent congestive heart failure and there are several notations that reference venous insufficiency as the cause of the Veteran's persistent lower extremity edema.  

In light of the March 2016 addendum opinion, which indicated that the Veteran would be scheduled for myocardial perfusion imaging with exercise of pharmacological stress to conclusively determine whether the Veteran has a coronary artery disease, a remand is necessary to obtain these additional treatment records, if they exist.

Furthermore, a December 2014 private treatment record reflects that the Veteran was diagnosed with a significant atrioventricular block and peripheral venous insufficiency.   However, no medical opinion has addressed whether these diagnoses are due to a coronary artery disease.  As, such an addendum opinion is required to address this question. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records, to include myocardial perfusion imaging and stress tests conducted since the March 2016 VA examination.  

2.  Return the claims file, including a copy of this remand, to the March 2016 VA examiner (cardiologist), or another physician if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence.)  It should be confirmed that such records were available for review.

The cardiologist must opine whether it is at least as likely as not that the Veteran suffers from any form of ischemic heart disease.  The cardiologist must specifically address whether atrioventricular (AV) block and/or peripheral venous insufficiency is due to ischemic heart disease.  If not, the cardiologist must opine whether it is at least as likely as not that any cardiovascular disease other than ischemic heart disease is caused or aggravated by service-connected diabetes mellitus.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The cardiologist must provide a complete rationale for any and all conclusions reached.  If the cardiologist cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation stating why this is so.  In so doing, the cardiologist shall explain whether the inability to provide a definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 

The cardiologist is advised that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the cardiologist's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Thereafter, readjudicate the claim on appeal, considering any evidence submitted since the last supplemental statement of the case.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran unless he is notified.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

 

